                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                 3:18-cv-383-MOC
                             (3:13-cr-280-MOC-DSC-1)

STEVE HALE,                                          )
                                                     )
                      Petitioner,                    )
                                                     )
vs.                                                  )              ORDER
                                                     )
UNITED STATES OF AMERICA,                            )
                                                     )
                  Respondent.                        )
_______________________________________              )

       THIS MATTER is before the Court on Petitioner’s Motion to Vacate, Set Aside or Correct

Sentence under 28 U.S.C. § 2255, (Doc. No. 1).

       I.      BACKGROUND

       Petitioner was charged in the underlying criminal case with 31 counts related to a

conspiracy from to transport stolen property. Specifically, he was charged with one count of

conspiracy to transport stolen property in interstate commerce from at least 2006 through March

2011 (18 U.S.C. § 371); 12 counts of transporting stolen property in interstate commerce and

aiding and abetting the same (18 U.S.C. §§ 2314 and 2); three counts of making a false statement

in his income tax returns (26 U.S.C. § 7206(1)); 14 counts of failing to collect, account for, and

pay over federal taxes on an employee’s wages (26 U.S.C. § 7202); and one count of obstruction

of justice (18 U.S.C. § 1503). (3:13-cr-280, Doc. No. 16). The facts of the case are as follows:

               At the heart of the charged conduct was the government’s allegation that,
       as part of an organized retail theft scheme, Hale served as “a Second-Level Fence
       engaged in the purchase and resale of stolen consumer products, goods and
       merchandise.” Specifically, the government alleged that professional shoplifters—
       or “boosters,” as they were called—had stolen millions of dollars worth of over-
       the-counter medications and health-and-beauty products from the shelves of retail
       stores and then sold the goods to first-level fences, who in turn sold the goods to

                                                 1
Hale, the sole owner and operator of a warehouse in Denver, North Carolina, doing
business as Double D Distributing, LLC. Hale profited, according to the
government, by selling the stolen goods to at least one third-level fence.

        The government’s investigation began in the fall of 2010, when detectives
with the Gastonia, North Carolina Police Department learned that heroin addicts in
the area were routinely shoplifting large quantities of goods—particularly over-the-
counter medications and health-and-beauty aids—from local stores and selling
them to get money to buy heroin on a day-to-day basis. These boosters often
operated in teams of two to four individuals and routinely stole $1,000 to $3,000
worth of merchandise in a matter of minutes. After some of the boosters identified
a woman named Bonnie Bridges as their fence, officers set up surveillance that
confirmed that numerous boosters were taking their shoplifted merchandise to
Bridges’ house on a daily basis. Officers then saw Bridges taking the merchandise
to Hale’s warehouse, which was a plain white metal building with no identifying
signs. Officers conducted further surveillance at the warehouse and eventually set
up a pole camera across the street.
        Between October 2010 and March 2011, their surveillance revealed that
Bridges, often accompanied by her sister, regularly delivered stolen merchandise
to the Double D warehouse. Bridges’ two daughters and their husbands also made
routine deliveries to the warehouse, as would a man named Darryl Brock. They all
delivered their merchandise in plastic garbage bags, plastic storage bins, and boxes,
and one officer who participated in the surveillance testified that he never saw
anyone else, including any commercial trucks, make deliveries to the warehouse.
On numerous occasions between October 2010 and March 2011, Hale was present
at the warehouse when these individuals were paid cash for the stolen merchandise
they delivered.
        On October 20, 2010, investigating agents intercepted a FedEx shipment
from the Double D warehouse to Jeff Telsey at JCA Enterprises in Boca Raton,
Florida. In that shipment were items that the officers had marked with an
ultraviolet-light pen prior to having a cooperating booster sell the items to Bridges.
The shipment also contained merchandise marked with active security sensors and
stickers identifying the retail store where the item was intended to be sold and a
telephone number for people to call if the item was found elsewhere. This telephone
number allowed people to find out if the product was stolen or if it was legitimately
in the secondary market.
         Investigating agents executed a search warrant at the Double D warehouse
on March 24, 2011, where they found numerous shelves containing labeled boxes
of merchandise and a “cleaning station” with different products used to remove
stickers, sensors, and glue. Sharon Cooke, who worked at the warehouse, was
present at the beginning of the search and agreed to make two recorded telephone
calls to Hale, who was in Florida at the time. She told Hale that the IRS “was around
asking questions.” During one of the calls, Hale responded, “Well, you don’t know
who we’re doing business with,” and then repeated, “You don’t know who the

                                          2
       business is with, do you?,” even though Cooke did in fact know the identities of
       both the business’ suppliers and customers.
               On the same day that agents searched the Double D warehouse, they also
       searched Bridges’ residence and arrested Bridges. After she was released from jail,
       she called Hale to accuse him of “throw[ing] us under the bus.” Hale responded
       that he “hadn’t done anything”; that Bridges and her family “shouldn’t have done
       him the way that [they] did”; and that “he hoped [they] didn’t turn on him.”
       Moreover, the same day that officers searched Hale’s warehouse, Hale called
       Brock, warning him that Bridges had gotten “arrested for a bunch of stolen
       merchandise”; “that the FBI was at his warehouse”; and that they would “probably
       be coming after [Brock] next.” The next day, Hale advised Brock to “get rid of [his]
       product” and to take money out of his bank accounts before they were frozen by
       the police. Consistent with the latter piece of advice, Hale withdrew more than
       $236,000 from a joint bank account that he shared with his wife, redepositing the
       money in a new account in her name only.
               One week after the search, on April 1, 2011, Hale listed his 26-foot boat for
       sale with a broker in Florida, asking more than $39,000. At some later point,
       however, Hale took the boat’s title to a close family friend who was an auctioneer
       and signed the title over to his friend’s company. The friend had the boat on his car
       lot for a few weeks but, at Hale’s request, moved it inside a building. Sometime
       after June 8, 2011, when a court issued a seizure warrant for the boat, Hale told his
       friend about the warrant and stated, “If anybody asks you any questions, it’s your
       boat.” Sometime later, Hale prepared a fraudulent promissory note reflecting that
       his friend had agreed to pay $18,000 for the boat, which they backdated to May 9,
       2011.
United States v. Hale, 857 F.3d 158, 162–64 (4th Cir. 2017).

       The Government supported its case with surveillance videos of activity outside Petitioner’s

warehouse, testimony of investigating officers, and testimony from several of Petitioner’s alleged

co-conspirators including Bridges, Brock, Cooke, and Telsey. For instance:

               Bridges testified that she met Hale in 2000 when she was selling over-the-
       counter medicines and health-and-beauty aids at a flea market after buying them
       directly from drug-addicted shoplifters. At that time, Hale approached her table and
       indicated that he might be interested in buying her products, particularly “Tylenol,
       Advil, [and] stuff like that.” Thereafter, Hale gave Bridges a price list for the
       merchandise he wanted to buy and said he would pay cash for as much of that
       merchandise as she could deliver. For example, Hale would pay $4 for a 100-count
       bottle of Aleve, less than one-half the manufacturer’s wholesale price of $8.61, and
       $6 for a 14-count package of Prilosec, substantially less than the wholesale price of
       $10.01. Hale told Bridges that he would not accept goods that were damaged or
       within one year of their expiration date. Based on Hale’s price list, Bridges told the

                                                 3
boosters what goods she wanted and how much she would pay for those goods,
usually setting her price so that she made at least one dollar on each item. As to the
merchandise that Hale would not accept, Bridges sold it at flea markets, where she
also continued to sell other miscellaneous items.
        For the first five or six years that Bridges and Hale did business together,
Hale would send someone to pick up the merchandise at Bridges’ house.
Eventually, however, Hale gave Bridges the address of his warehouse, and Bridges
started delivering the stolen merchandise to the warehouse on an almost daily basis.
Starting around 2004 or 2005, her daughters and their husbands found their own
boosters to buy from in order to make money by reselling stolen merchandise to
Hale.
         At times, the drug-addicted shoplifters Bridges bought from would get
arrested, and, when Hale or Cooke would ask her why she was not bringing in as
much product, she would respond that her “people [were] on vacation.” Bridges
testified that Hale would not “ask any more questions about that.” At no point
during the decade that Bridges sold Hale stolen merchandise did Hale ever ask her
for proof that the products she was selling to him were not stolen; nor did he ever
ask about the retailer stickers, which were on at least 20% of the items that she sold
to him.
       Brock testified that he first met Hale in 2000, when his father introduced
them. At the time, Brock and his father owned a fireworks store, but Brock was
also buying over-the-counter medicine and health-and-beauty aids from drug-
addicted boosters and selling the stolen merchandise at flea markets. Brock’s father
had previously sold stolen merchandise, and he told Brock that Hale “was okay and
... was buying ... the health and beauty aid stuff which [Brock] had.” Hale
subsequently provided Brock with a price sheet and started buying goods from him.
In 2002, Brock was arrested after law enforcement officers executed a search
warrant on a trailer located behind his fireworks store and recovered counterfeit
items and 20 boxes of stolen merchandise. While the charges were pending, Brock
asked Hale if “he could help [him] out,” and Hale gave Brock a fraudulent “receipt
for 20 banana boxes and a bunch of receipts from a Walmart,” leading police to
drop the stolen property charge.
        For several years after his arrest, Brock stopped dealing in stolen
merchandise, but he got back into the business after meeting Bridges at a flea
market in the spring of 2010. When he approached her booth, he could almost
immediately tell, from “being in that business before,” that her products were stolen
goods. Brock started buying goods from Bridges regularly and eventually started
selling some of those goods to Hale.
       In late 2010, Hale and Brock had conversations about going into business
together, with the idea that Brock would operate a warehouse in South Carolina.
During these conversations, Hale told Brock that he made $18,000 in “a bad month”
and that he was getting about 90% of his merchandise from Bridges and the
members of her family. Hale advised Brock that he should always pay his suppliers

                                          4
in cash because he would “have to report it if [he] put it on the books,” and he also
told Brock to “make sure that [he] [got] everybody on tape saying that they don't
deal in stolen merchandise,” even giving Brock a voice recording pen device to be
used for that purpose. He also gave Brock a device that could be used to detect if
someone was wearing a wire.
         Cooke testified that she first started working for Hale in 2001 when her
sister-in-law, who was already working for him, needed help. Cooke and her sister-
in-law worked together on a full-time basis until her sister-in-law left in 2006, and,
from that point forward, Cooke essentially ran the warehouse’s daily operations,
although Hale had an office there and was present about one-half the time. Bridges
and the other suppliers called Cooke about an hour before they arrived at the
warehouse with an estimate of how many items they were bringing, so that Bridges
could go to the bank and withdraw cash from Hale’s business account. Cooke then
received the merchandise as it was delivered and paid the suppliers cash for it, often
in the thousands of dollars. Cooke maintained a financial ledger of the
transactions—on which Hale also made entries—that identified the suppliers, at
first by codenames (such as “FW” for “fireworks,” the codename for Brock, and
“BG” for “Bonnie Gastonia,” the codename for Bridges, who lived in Gastonia,
North Carolina) and later by symbols (such as a star for one of Bridges’ daughters
and an asterisk for the other). After the suppliers left, Cooke—sometimes assisted
by one of her family members—unpacked the merchandise, checked it for damage
and shelf life, “cleaned” it of any retailer’s stickers or sensors, and sorted it. Once
the merchandise was cleaned and categorized, Cooke repackaged it and sent Hale
a list of the inventory that was ready to ship. After Hale negotiated a deal with one
of his purchasers, Cooke put the boxes of cleaned merchandise on pallets for
shipping and prepared bills of lading.
       Initially, Hale paid Cooke $500 in cash every two weeks for her work, but
he eventually increased her pay to $20 in cash for every box of goods that she
processed. Cooke withdrew cash from Hale’s bank account to pay herself and also
to buy all of the warehouse’s supplies. While Cooke decided what hours to work,
she nonetheless worked full time and exclusively for Hale for approximately a
decade. With respect to Cooke’s work, Hale reported having paid around $50,000
to “Sharon’s Packaging” for each tax year from 2006 through 2008, but he never
issued Cooke either a W-2 or a 1099 tax form, nor did he withhold any of her
income for taxes.
         Jeff Telsey, who had been the owner and operator of JCA Enterprises,
testified that he regularly bought stolen goods from Hale in order to resell them to
retailers. When a shipment arrived from Hale, his operation inspected each item for
damage, expiration dates, and stickers identifying the store where the item was
supposed to be sold. He was concerned about such stickers—which he sometimes
found on items in Hale’s shipments—because any retailer receiving such products
“would know that this was obviously stolen property.” Telsey never called the
phone numbers printed on the stickers because he already “knew [he] was dealing
in stolen property.” Telsey testified that he liked doing business with Hale because

                                          5
       Hale sent him large quantities of the types of items that were the easiest for him to
       resell and Hale’s prices were generally 10-15% lower than Telsey’s other suppliers.
       When Telsey spoke with any of his suppliers, including Hale, they never used the
       word “stolen,” but Telsey “took it for granted that everybody knew—had to know
       it was stolen” and that anyone with “half a brain in their head ... would know it was
       stolen.” Hale stopped selling to Telsey at some point in 2010, telling Cooke that
       Telsey was being investigated for dealing in counterfeit razor blades and indicating
       that, as a result, they would “probably be investigated for [dealing in] stolen
       product[s].”
               Representatives from Bayer Health Care and Procter & Gamble—
       companies that manufactured some of the products at issue—testified that there was
       no legitimate way to buy their company’s products for prices as low as the ones
       Hale charged. Similarly, the manager of CVS’s organized retail crime unit testified
       that there was no lawful way for “loose goods with different expiration dates from
       different stores with stickers on them” to come into the market.

Hale, 857 F.3d at 164–66.

       Petitioner moved for judgment of acquittal on all counts at the close of the Government’s

case, which was denied. (Id., Doc. No. 50 at 26-27). Petitioner then presented testimony from

several witnesses, some of whom testified about the existence of a legitimate secondary market in

over-the-counter medicines and beauty aids. Petitioner took the stand to testify in his own defense.

Counsel asked that the Court preclude the Government from asking Petitioner about a prosecution

that was brought against Petitioner and more than 10 other defendants for conspiring to transport

or receive stolen goods (over the counter drugs and health and beauty aids) between 1992 and

1994. In that prosecution, Petitioner’s conviction was overturned on the ground that the evidence

did not show that defendants had been willfully blind to the fact that they were dealing in stolen

property. United States v. Ebert, 178 F.3d 1287 (4th Cir. 1999). See (3:13-cr-280, Doc. No. 51 at

187). The Government agreed not to ask Petitioner about the prior charges and trial but argued that

it should be able to cross-examine him about his business dealings with Don Thomas, the first-

level fence at the heart of the Ebert case. (Id., Doc. No. 51 at 188). Petitioner’s counsel agreed that

such a question was “fair game.” (Id., Doc. No. 51 at 194). The Court agreed that the Government


                                                  6
should avoid referencing the fact that Petitioner was previously charged, but ruled that “if he

gained knowledge at that time and then … used that to be willfully blind in an effort to pull this

off, then … that needs to come out.” (Id., Doc. No. 51 at 200).

       Petitioner testified that he became involved in the secondary market business in 1992, when

he bought $20,000 worth of merchandise at flea markets and gradually started identifying buyers.

He stated that his business model involved dealing in “depressed product,” meaning product that

is “not in factory boxes” and does not “look factory new,” and that he had “bought [product] from

every known source that you can buy from.” (Id., Doc. No. 51 at 213-16). He testified that in his

ten years of dealing with Bonnie Bridges, he had never heard “one word ... spoken about her being

a fence,” adding that “nobody can run a booster operation ten years and deal with crackheads”

without getting caught, that Bridges was “probably the [most] trusted buyer [he] had,” and that he

“never ever thought she was selling stolen goods.” (Id., Doc. No. 51 at 243-44). Petitioner later

added that he checked her criminal background and also verified that she was at flea markets when

she said she was going to be. (Id., Doc. No. 51 at 256).

       On cross examination Petitioner acknowledged that, before he met Bridges, he had been

involved in the secondary market; that one of the people from whom he had bought over-the-

counter medicines and health-and-beauty aids was Don Thomas; and that he later learned that

Thomas had been getting his goods from boosters and fences. (Id., Doc. No. 52 at 27). He

acknowledged that when he got back in the business in 2001, he knew that the presence of stolen

property in the market was “a great risk.” (Id., Doc. No. 52 at 28). He also admitted that he had

previously done business “with independent fences,” but denied walking out of the room

“whenever boosters would show up at those fences’ places.” (Id., Doc. No. 52 at 30-31). In an

attempt to refresh Petitioner’s recollection, the Government asked Petitioner to read silently from



                                                 7
a document that was not identified for the jury but that was a copy of the Fourth Circuit’s

unpublished opinion in Ebert. (Id., Doc. No. 52 at 31-32). After reading the passage, Petitioner

maintained that somebody had falsely said that he had purposefully left the room when boosters

were present. (Id., Doc. No. 52 at 32).

         Petitioner renewed his motion for judgment of acquittal at the close of all the evidence and

the Court again denied the motion. (Id., Doc. No. 52 at 94).

         In closing argument, the Government referred to evidence indicating that boosters who

stole merchandise and sold it to Bridges were drug addicts and it repeatedly emphasized, without

objection, that most of the money that Petitioner paid to Bridges ultimately went to the local drug

dealers who were supplying the boosters with heroin and cocaine. See (Id., Doc. No. 52 at 102 et

seq.).

         Before the Court instructed the jury, Petitioner objected to the Court’s decision to provide

the jury with a willful blindness instruction. (Id., Doc. No. 51 at 314-15). Petitioner’s counsel

agreed, however, that if the Court was going to give such an instruction, that there was no problem

with the Court’s proposed instruction. See (Id., Doc. No. 51 at 314-15); (Id., Doc. No. 52 at 95).

         The jury convicted Petitioner on all counts after the seven-day jury trial.

         The Presentence Investigation Report (“PSR”) calculated the combined total offense level

as 34, which included a two-level enhancement for obstruction of justice and a four-level

enhancement for Petitioner’s role as an organizer or leader of a criminal activity that involved five

or more participants or was otherwise extensive. See (3:13-cr-380, Doc. No. 79). Petitioner had

zero criminal history points and a criminal history category of I. (Id., Doc. No. 79 at ¶ 60). This

resulted in an advisory guideline range of 151 to 188 months’ imprisonment. (Id., Doc. No. 79 at




                                                   8
¶ 82). Petitioner filed objections to the PSR including objections to the obstruction of justice and

role enhancements. (Id., Doc. Nos. 74, 85).

       At the sentencing hearing, the Court considered extensive argument by the parties on issues

including the role and obstruction enhancements. The Court specifically acknowledged the law

that applies to role enhancements including the seven factors that must be considered in

determining a leadership or organizational role and entertained extensive argument by the parties.

(Id., Doc. No. 108 at 107-08). The Court sustained Petitioner’s objection to the obstruction of

justice enhancement and removed the two points on that issue. (Id., Doc. No. 108 at 141). The

Court overruled Petitioner’s objection to the role enhancement but found that “if this aggravating

role did not [apply] … the Court would follow the application notes and depart upward … [a]nd

in the alternative would vary upward four levels.” (Id., Doc. No. 108 at 143). It concluded that the

applicable guideline range is 97 to 121 months and sentenced Petitioner at the bottom of that range

to 97 months’ imprisonment. (Id., Doc. No. 108 at 144-46, 166); see (Id., Doc. Nos. 93, 107, 109)

(Judgment and Amended Judgments).

       Petitioner’s main argument on direct appeal was that the evidence was insufficient to

support the Court’s decision to provide the willful blindness instruction and otherwise support the

jury’s finding that Petitioner knew the property was stolen. Petitioner also challenged the form of

the willful blindness instruction that the Court gave as well as the instructions that the jury give

special scrutiny to Petitioner’s testimony, and on conspiracy law. Petitioner challenged the Court’s

admission of three categories of evidence, i.e., evidence that Bridge’s boosters were drug addicted

which was irrelevant and more prejudicial than probative, evidence relating to his prior acquittal

for conspiracy to deal in stolen goods was not relevant, more prejudicial than probative, and was

prohibited bad character evidence, and Brock’s testimony that he understood from his father than



                                                 9
Petitioner dealt in stolen goods, which was hearsay and prohibited bad character evidence.

Petitioner argued that the Government failed to present sufficient evidence that Cooke was his

employee rather than an independent contractor as necessary to support his convictions on 14

counts of failing to collect and pay employee taxes. Finally, Petitioner argued that the prosecutor

engaged in misconduct by arguing during closing that Petitioner denigrated the community by

feeding individuals’ drug addiction and indirectly lining the pockets of drug dealers, which

improperly inflamed the jury deprived him of a fair trial.

        The Fourth Circuit concluded that there was “ample evidence (both direct and

circumstantial) from which to find first that Hale ‘subjectively believe[d] that there [was] a high

probability’ that the goods he was buying and selling were stolen,” as well as “ample evidence

from which to find that Hale took deliberate actions to avoid confirming that the goods were in

fact stolen.” Hale, 857 F.3d at 168-69. Therefore, it concluded the Court did not abuse its discretion

by providing the jury with a willful blindness instruction. Id. at 169. The Fourth Circuit found that

“[i]n addition to the evidence showing willful blindness to satisfy the knowledge element of the

offense, the government also presented evidence that Hale actually knew the goods in question

were stolen.” Id. Therefore, whether by evidence of willful blindness or actual knowledge, “the

government offered sufficient evidence from which the jury could find beyond a reasonable doubt

that Hale knew that the goods in which he was dealing were stolen.” Id. With regards to the form

of the willful blindness instruction, the Fourth Circuit found that counsel waived any objection to

the form of that instruction. However, the Fourth Circuit went on to find that, if it was to consider

this new objection to the instruction’s form, “we would readily conclude that the district court did

not err in giving the form of willful blindness instruction that it gave to the jury.” Id. at 170.




                                                  10
       The Fourth Circuit rejected Petitioner’s arguments about the three categories of evidence

that he argued was inadmissible. First, the Fourth Circuit found that the Court did not err in

admitting evidence that Bridges’ boosters were drug addicts because their addiction motivated

them to shoplift thousands of dollars of merchandise for quick sale and was thus at the heart of

how the retail theft scheme was able to function. The Fourth Circuit concluded that the Court did

not abuse its discretion, let alone commit plain error, by admitting this type of evidence. Second,

counsel waived the argument that evidence relating to Petitioner’s prior acquittal for conspiracy to

deal in stolen goods and moreover, “[n]othing in the government’s questions or in its acts of

handing Hale a printed copy of the opinion [in Ebert] to refresh his recollection informed the jury

that there had previously been a case against Hale involving fences.” Hale, 857 F.3d at 172. Third,

Brock’s testimony about his father’s statement was not hearsay because it was not admitted for its

truth, but rather, to show why Brock thought he could sell stolen goods to Petitioner and therefore

the Court was not required, sua sponte, to exclude this brief explanation by Brock of his own state

of mind. Id.

       Petitioner’s challenges to the two other jury instructions were not plainly erroneous. The

instruction about giving special scrutiny to Petitioner’s trial testimony “did no more than equate

Hale with any other interested witness” and did not imply that Petitioner was inherently

unbelievable. Id. at 172. The instruction about conspiracy accurately instructed the jury on the

applicable law. Id. at 173.

       The Fourth Circuit next turned to the sufficiency of the evidence of Cooke’s status as

Petitioner’s employee as opposed to an independent contractor for the tax counts. While the jury

might have been able to find from the evidence that Cooke was an independent contractor, “Hale

overlooks the ample evidence supporting the jury’s finding that [Cooke] was an employee for



                                                11
purposes of the tax reporting requirements.” Id. Specifically, the evidence showed that Cooke

“worked exclusively and full time at Hale’s warehouse for approximately a decade using equipment

that Hale supplied and following Hale’s directions to complete tasks that were essential to the

operation of his business.” Id.

       Finally, with regards to prosecutorial misconduct, the Fourth Circuit noted that Petitioner

did not object at trial. The Fourth Circuit “readily conclud[ed]” that the Court did not plainly err

by failing to sua sponte issue a curative instruction or declare a mistrial upon hearing the

Government’s closing argument. It found that “[t]he prosecutor’s statements that Hale reaped

profits by engaging in conduct that had the effect of fueling illicit drug trafficking was an accurate

summary of the evidence, not prosecutorial misconduct. And, in any event, in light of the strength

of the government’s case, the remarks certainly did not so prejudice Hale’s substantial rights that

he was denied a fair trial.” Id. at 173-74.

       Petitioner filed the instant § 2255 Motion to Vacate arguing that counsel was ineffective

for failing to adequately investigate and prepare for trial and present an adequate defense, failing

to challenge the jury instructions, and failing to object to inadmissible evidence and improper

closing argument; and that he was improperly enhanced four offense levels for leadership role.

(Doc. No. 1).

       The Government filed a Corrected Response, (Doc. No. 8), arguing that Petitioner’s claims

of ineffective assistance of counsel should be dismissed because Petitioner cannot show deficient

performance or prejudice and that the Fourth Circuit previously rejected the basis for several of

those claims, and that the claim of sentencing error is not cognizable on § 2255 review and is

meritless.




                                                 12
       In his Replies, (Doc. Nos. 6, 9), arguing that his ineffective assistance claims were never

raised on direct appeal and that trial counsel’s failure to object subjected his appellate claims to a

higher standard of review, that counsel’s errors prejudiced him, and that the role enhancement

argument is meritorious. Petitioner also objects to the Government’s Corrected Response and

argues that it should be dismissed. (Doc. No. 9).

       II.     SECTION 2255 STANDARD OF REVIEW

       A federal prisoner claiming that his “sentence was imposed in violation of the Constitution

or the laws of the United States, or that the court was without jurisdiction to impose such sentence,

or that the sentence was in excess of the maximum authorized by law, or is otherwise subject to

collateral attack, may move the court which imposed the sentence to vacate, set aside or correct

the sentence.” 28 U.S.C. § 2255(a).

       The Sixth Amendment to the U.S. Constitution guarantees that in all criminal prosecutions,

the accused has the right to the assistance of counsel for his defense. See U.S. Const. Amend. VI.

To show ineffective assistance of counsel, Petitioner must first establish deficient performance by

counsel and, second, that the deficient performance prejudiced him. See Strickland v. Washington,

466 U.S. 668, 687-88 (1984). The deficiency prong turns on whether “counsel’s representation fell

below an objective standard of reasonableness ... under prevailing professional norms.” Id. at 688.

A reviewing court “must apply a ‘strong presumption’ that counsel’s representation was within

the ‘wide range’ of reasonable professional assistance.” Harrington v. Richter, 562 U.S. 86, 104

(2011) (quoting Strickland, 466 U.S. at 689). The Strickland standard is difficult to satisfy in that

the “Sixth Amendment guarantees reasonable competence, not perfect advocacy judged with the

benefit of hindsight.” See Yarborough v. Gentry, 540 U.S. 1, 8 (2003). The prejudice prong

inquires into whether counsel’s deficiency affected the judgment. See Strickland, 466 U.S. at 691.



                                                 13
A petitioner must demonstrate “a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different. A reasonable probability is a

probability sufficient to undermine confidence in the outcome.” Id. at 694. In considering the

prejudice prong of the analysis, a court cannot grant relief solely because the outcome would have

been different absent counsel’s deficient performance, but rather, it “can only grant relief under .

. . Strickland if the ‘result of the proceeding was fundamentally unfair or unreliable.’” Sexton v.

French, 163 F.3d 874, 882 (4th Cir. 1998) (quoting Lockhart v. Fretwell, 506 U.S. 364, 369 (1993)).

Under these circumstances, the petitioner “bears the burden of affirmatively proving prejudice.”

Bowie v. Branker, 512 F.3d 112, 120 (4th Cir. 2008). If the petitioner fails to meet this burden, a

“reviewing court need not even consider the performance prong.” United States v. Rhynes, 196

F.3d 207, 232 (4th Cir. 1999), vacated on other grounds, 218 F.3d 310 (4th Cir. 2000).

       To support an ineffective assistance claim based on the failure to investigate, a petitioner

must present specific information to show what favorable evidence the investigation would have

produced. See Beaver v. Thompson, 93 F.3d 1186, 1195 (4th Cir. 1996). If there is “no reasonable

probability that a possible defense would have succeeded at trial,” counsel’s failure to investigate

such a defense is not prejudicial. See Savino v. Murray, 82 F.3d 593, 599 (4th Cir. 1996). Attorneys

have wide latitude in determining which witnesses to call as part of their trial strategy. See

generally Pruett v. Thompson, 996 F.2d 1560, 1571 n.9 (4th Cir. 1993) (decisions about what types

of evidence to introduce “are ones of trial strategy, and attorneys have great latitude on where they

can focus the jury’s attention and what sort of mitigating evidence they can choose not to

introduce.”). The Supreme Court “has never required defense counsel to pursue every claim or

defense, regardless of its merit, viability, or realistic chance for success.” Knowles v. Mirzayance,

556 U.S. 111, 123 (2009).



                                                 14
       Where an ineffective assistance claim is based on counsel’s failure to file a motion to

suppress, the prejudice prong has two distinct components. The petitioner must show both (1) that

the motion was meritorious and likely would have been granted, and (2) a reasonable probability

that granting the motion would have affected the outcome of his trial. Kimmelman v. Morrison,

477 U.S. 365, 375 (1986); United States v. Jones, 600 Fed. Appx. 74 (4th Cir. 2014) (§ 2255 case

applying Kimmelman).

       It is well settled that a criminal defendant cannot “recast, under the guise of collateral

attack, questions fully considered by this court [on direct appeal].” Boeckenhaupt v. United States,

537 F.2d 1182, 1183 (4th Cir. 1976); United States v. Dyess, 730 F.3d 354, 360 (4th Cir. 2013)

(quoting United States v. Linder, 552 F.3d 391, 396 (4th Cir. 2009) (a defendant cannot

“circumvent a proper ruling ... on direct appeal by re-raising the same challenge in a § 2255

motion.”); see United States v. Roane, 378 F.3d 382, 396 n. 7 (4th Cir. 2004) (noting that, absent

“any change in the law,” defendants “cannot relitigate” previously decided issues in a § 2255

motion).

       Rule 4(b) of the Rules Governing Section 2255 Proceedings provides that courts are to

promptly examine motions to vacate, along with “any attached exhibits and the record of prior

proceedings . . .” in order to determine whether the petitioner is entitled to any relief on the claims

set forth therein. After examining the record in this matter, the Court finds that the arguments

presented by Petitioner can be resolved without an evidentiary hearing based on the record and

governing case law. See Raines v. United States, 423 F.2d 526, 529 (4th Cir. 1970).

       III.    DISCUSSION

(1)    Ineffective Assistance of Counsel




                                                  15
       Petitioner argues that trial counsel was ineffective for failing to: (a) adequately investigate

the case; (b) file a motion to suppress; (c) move to bifurcate the trial; (d) make various evidentiary

objections; (e) present an effective defense; (f) object to jury instructions; (g) object to the

Government’s closing argument.

       (a)     First, Petitioner argues that counsel conducted inadequate investigation and

preparation for the case by: failing to make written discovery requests pursuant to Rule 16 of the

Federal Rules of Criminal Procedure; instructing Petitioner not to file amended tax returns; failing

to call a forensic accountant to testify about the veracity of tax returns and that he advised

Petitioner not to file amended returns consistent with counsel’s advice; failing to subpoena

American Express and PayPal records to show Petitioner’s purchases were legitimate; failing to

prepare Petitioner to testify with the “foundation” from the Ebert decision; failing to subpoena

INMAR, whose primary business is OTC and HBA, and other store managers regarding the use

of reclamation centers about secondary transactions; failing to request surveillance tapes of

Petitioner’s warehouse; failing to request discovery about Brock’s criminal case that could have

been used to impeach him; failing to get boat sales expert to defend against the Government’s

evidence of obstruction of justice; and failing to investigate Cooke’s status as an independent

contractor.

       Petitioner’s contention that counsel failed to make discovery requests under Rule 16 fails

because the Court’s standard criminal discovery order used in this case made discovery requests

unnecessary. See Standard Discovery Order docketed October 24, 2013.

       Petitioner has failed to establish ineffective assistance of counsel by advising him to file a

corrected tax return because counsel’s advice – that doing so would admit that the original returns

were erroneous – was within the realm of a reasonable strategic decision. See generally Burger v.



                                                 16
Kemp, 483 U.S. 776 (1987) (concluding that failure to introduce character evidence was effective

performance because witnesses could have been subjected to harmful cross-examination or invited

other damaging evidence); United States v. Dehlinger, 740 F.3d 315 (4th Cir. 2014) (no adverse

effect results from a trial lawyer’s decision not to call witnesses whose testimony would be

cumulative or potentially damaging to a defendant’s case). Petitioner has failed to satisfy

Strickland’s prejudice prong by showing a reasonable probability that he would not have been

found guilty of the tax charges had he filed a corrected return after the criminal prosecution was

initiated. Petitioner’s contention that counsel should have called a forensic accountant about that

advice likewise fails and Petitioner’s contention that an accountant should have testified about the

veracity of tax returns is too vague and conclusory to demonstrate deficient performance or

prejudice. See generally United States v. Dyess, 730 F.3d 354 (4th Cir. 2013) (vague and

conclusory allegations contained in a § 2255 petition may be disposed of without further

investigation by the district court).

        With regards to the American Express and PayPal records, Petitioner’s assertion about

what these records might have shown is purely speculative and, even if the records showed that

petitioner obtained some merchandise online, it does not negate the strong evidence that Petitioner

dealt in stolen merchandise such as Brock’s admissions about selling stolen merchandise to

Petitioner. Dyess, 730 F.3d at 354.

        Counsel was not deficient for failing to subpoena to INMAR and other businesses because

other businesses’ use reclamation centers had no bearing on whether Petitioner was buying and

selling stolen goods and there is no reasonable probability that such information would have been

relevant or would have resulted in a different trial outcome. As the Fourth Circuit noted, the

Government presented evidence that Petitioner subjectively believed it was highly probable the



                                                17
goods he was buying and selling were stolen, and that Petitioner actually knew the goods were

stolen. Likewise, Petitioner fails to explain how surveillance tapes of Petitioner’s warehouse, that

ostensibly show that other businesses lacked signage, had a reasonable probability of resulting in

a different trial outcome.

          Petitioner’s arguments that counsel should have requested discovery about Brock’s

criminal case that could have been used to impeach him, and that counsel should have obtained an

expert on boat sales to defend against the Government’s evidence of obstruction of justice, are

conclusory and speculative because Petitioner has failed to describe what evidence counsel could

have obtained in Brock’s case that had a reasonable probability of a different trial outcome.

          Petitioner’s argument that counsel failed to prepare Petitioner to testify with the

“foundation” from the Ebert decision is meritless because Petitioner’s testimony was supposed to

be the truth based on Petitioner’s personal knowledge, and not coaching by counsel. Nor has

Petitioner adequately demonstrated that there is a reasonable probability of a different trial

outcome had counsel spent more time preparing him for trial in light of the bountiful evidence of

his guilt.

          Finally, Petitioner’s claim that counsel should have interviewed Cooke’s employees or

otherwise investigated Cooke’s status as an independent contractor is too vague and conclusory to

support relief because Petitioner does not explain what evidence counsel’s investigation would

have revealed that had a reasonable probability of resulting in a different outcome, especially in

light of the evidence that the Fourth Circuit substantial that Cooke was Petitioner’s employee.

          (b)    Petitioner argues that counsel was ineffective for failing to file a motion to suppress

addressing the warrantless search and seizure of a Federal Express package sent from Double D to

Telsey.



                                                   18
       This claim fails because Petitioner has established neither the existence of a meritorious

Fourth Amendment claim nor a reasonable probability that suppression would have affected the

trial’s outcome. Assuming arguendo that Petitioner has standing to raise a Fourth Amendment

claim with regards to the Federal Express package that was sent from Double D to Telsey, he fails

to show a meritorious suppression claim. He alleges that counsel should have challenged the

warrantless search of the package. However, the package’s intended recipient, Telsey, was

cooperating with law enforcement and alerted Agent Chad Rumney that a shipment was on its way

from Double D on October 20, 2010 which Rumney intercepted. Telsey’s consent to the search of

the package rendered a warrant unnecessary. See generally Schneckloth v. Bustamonte, 412 U.S.

218, 219 (1973) (“one of the specifically established exceptions to the requirements of both a

warrant and probable cause is a search that is conducted pursuant to consent.”); see, e.g., United

States v. Moss, 936 F.3d 52, 61 (1st Cir. 2019) (warrantless search of a U.S. Postal Service package,

over which the addressee had actual and apparent authority, was justified by the addressee’s

consent). Moreover, even if Petitioner had successfully suppressed the October 20, 2010 Federal

Express package, he has failed to show a reasonable probability of a different trial outcome. The

source of the goods in the October 20 package, Bonnie Bridges, and the goods’ intended recipient,

Telsey, testified that they supplied stolen goods to Petitioner and purchased stolen goods from him,

respectively. Testimony from Bridges and Telsey, among copious evidence from other sources,

provided strong evidence of Petitioner’s guilt. There is no reasonable probability that the trial

outcome would have been different had counsel moved to suppress the October 20 Federal Express

package.




                                                 19
       (c)     Petitioner argues that counsel was ineffective for failing to move to bifurcate the

trial because the tax case and stolen goods case are two distinct cases and Petitioner was prejudiced

by having all the counts combined.

       Under Federal Rule of Criminal Procedure 8(a), a single indictment may charge a

defendant with multiple counts if the offenses charged “are of the same or similar character, or are

based on the same act or transaction, or are connected with or constitute parts of a common scheme

or plan.” See United States v. Branch, 537 F.3d 328, 341 (4th Cir. 2008). Joinder of related charges

is broadly permitted to avoid needless duplication of judicial proceedings, United States v. Mir,

525 F.3d 351, 356–57 (4th Cir. 2008), particularly where evidence of one charge would be

admissible to prove another charge, see United States v. Peoples, 748 F.2d 934, 936 (4th Cir. 1984).

Nonetheless, Rule 14(a) provides that “[i]f the joinder of offenses ... appears to prejudice a

defendant or the government, the court may order separate trials of counts.” Fed. R. Crim. P. 14(a).

The party seeking severance bears the burden of demonstrating “a strong showing of prejudice.”

United States v. Goldman, 750 F.2d 1221, 1225 (4th Cir. 1984).

       In the instant case, all of the charges against Petitioner stemmed from his scheme for buying

and reselling stolen OTC and HBA. A great deal of the evidence, especially with regards to

Petitioner’s relationship with Cooke in the scheme’s operation, was directly relevant to Petitioner’s

tax violations as well as his purchase and resale of stolen goods. Joinder of these charges was

proper because they were all based on the same acts or connected transactions, and Petitioner has

failed to make a strong showing of prejudice that would warrant severing the tax charges from the

remaining charges. See, e.g., United States v. Clark, 928 F.2d 639 (4th Cir. 1991) (denying

defendant’s claim that the court erred by failing to sever two tax charges from 14 drug-related

charges where the tax counts charged defendant with willfully signing income tax returns that



                                                 20
knowingly omitted income from drug transactions and, even if severance had been granted,

evidence about the drug transactions would have been admissible in the tax case to prove income

and show its probable source). Counsel cannot be deemed ineffective for failing to raise a motion

to sever where it would have likely been denied and, even if the counts were bifurcated, there is

no reasonable probability that a different outcome would have resulted.

       (d)     Petitioner contends that counsel was ineffective for failing to make evidentiary

objections to: testimony about the Ebert case in which Petitioner was charged with dealing in stolen

goods that was irrelevant, more prejudicial than probative, and went to bad character and

propensity; testimony that boosters who supplied stolen goods to Bridges were drug addicted,

which was irrelevant and more prejudicial than probative; testimony from witnesses employed by

Bayer Health Care, Procter & Gamble, and a CVS who provided expert testimony and negative

evidence of which they lacked personal knowledge, they were not qualified as experts, and for

which there was no foundation; gave expert testimony although they were not offered or qualified

as experts; testimony by Brock that his father told him that Petitioner is “ok” and “was buying

HBA,” that Brock took to mean that Petitioner deals in stolen goods violates the Confrontation

Clause and is inadmissible hearsay.

       Petitioner’s claims that evidence was improperly admitted about the Ebert case, boosters’

drug use, and Brock’s testimony that he understood from his father than Petitioner dealt in stolen

goods, were raised and rejected on direct appeal by the Fourth Circuit. Petitioner argued on direct

appeal that the evidence relating to his prior acquittal in the Ebert case for conspiracy in dealing

in stolen goods was “not relevant, was more prejudical than probative[,] and was prohibited bad

character evidence” and the “entire line of questioning served on to inform the jury, impermissibly,

that Hale had a prior case involving fences” and was therefore “propensity evidence” that should



                                                21
have been excluded under Rule 404(b). Hale, 857 F.3d at 171-72). The Fourth Circuit found that

this claim was waived and, moreover “[n]othing in the government’s questions or in its act of

handing Hale a printed copy of the opinion to refresh his recollection informed the jury that there

had previously been a case against Hale involving fences.” Id. at 172. With regards to the boosters’

drug use, Petitioner argued on direct appeal that “evidence that Bridges’ boosters were drug

addicted was not relevant” and that the evidence was more prejudicial than probative, and was an

appeal to the jurors’ emotions. The Fourth Circuit concluded that “the district court did not err in

admitting this evidence” and that its admission was not an abuse of discretion, let alone plain error.

Hale, 857 F.3d at 171. Petitioner argued on direct appeal that Brock’s testimony that he understood

from his father that Petitioner dealt in stolen goods was hearsay and prohibited bad character

evidence.1 The Fourth Circuit rejected those claims, finding that “[t]he out-of-court statement by

Brock’s father that Hale was “okay” was … properly admitted not for the truth of the matter

asserted but to show why Brock thought he could sell stolen goods to Hale.” Hale, 857 at 172.

       Petitioner has failed to show any change in law that would warrant relitigating these

previously decided issues under the guise of a § 2255 collateral attack. See Boeckenhaupt, 537

F.2d at 1183; Linder, 552 F.3d at 396 (a defendant cannot “circumvent a proper ruling ... on direct

appeal by re-raising the same challenge in a § 2255 motion.”); Roane, 378 F.3d at 396 n. 7 (noting

that, absent “any change in the law,” defendants “cannot relitigate” previously decided issues in a

§ 2255 motion). To the extent that he contends that these claims would have succeeded had they

been objected-to and thus subject to a different standard of review, he has provided no support for

such claims. See generally Dyess, 730 F.3d at 354. Therefore, Petitioner’s attempt to recast these

claims as ones of ineffective assistance of counsel is rejected.



       1
           Petitioner’s claim that Brock’s testimony violated the Confrontation Clause will be discussed separately.

                                                         22
       Petitioner’s remaining claims are meritless and therefore counsel was not ineffective for

failing to raise them. See Knowles, 556 U.S. at 123. First, Petitioner complains that employees of

Bayer Health Care, Procter & Gamble, and CVS testified that there was no legitimate market for

second-hand OTC and HBA and that Petitioner’s low prices had to mean the goods were stolen.

He argues that this is “negative evidence” that lacks probative value absent a foundation to

showing these witnesses would have known of the absence of a legitimate secondary market for

OTC and HBA. He further argues that these witnesses provided expert testimony without having

been qualified as experts. Petitioner claims that requiring these witnesses to qualify as experts may

have prevented them from giving some of their testimony.

       Federal Rule of Evidence 701 provides for the admission of lay opinion testimony that is

“(a) rationally based on the witness's perception; (b) helpful to clearly understanding the witness's

testimony or to determining a fact in issue; and (c) not based on scientific, technical, or other

specialized knowledge [for which an expert would be required].” The line between lay opinion

testimony and expert testimony “is a fine one,” because “Rule 701 does not distinguish between

expert and lay witnesses, but rather between expert and lay testimony.” United States v. Perkins,

470 F.3d 150, 155 (4th Cir. 2006). Unlike the prerequisites for an expert witness under Rule 702,

a lay witness is not required to “possess some specialized knowledge or skill or education that is

not in possession of the jurors.” Id.

       The Government presented testimony by market manager for the Mid-Atlantic region of

Bayer Health Care Shanna Simpson, brand protection manager for Procter & Gamble for North

America and Latin America Deejay Smith, and manager of organized retail crime unit for CVS

Pharmacy Anthony Sheppard. Simpson testified that she manages all grocery accounts for Bayer

and negotiates sales with retail merchants. She testified that the prices at which Double D



                                                 23
Distributors sold its products including Aleve to Telsey at JCA was well below Bayer’s maximum

discounted wholesale price and did not reflect legitimate pricing. (3:13-cr-280, Doc. No. 47 at 199-

207). Smith, who has worked for Procter & Gamble in sales and marketing for 20 years and has

been the brand protection manager since 2007 testified that the prices at which Double D

Distributors sold its products including Prilosec, Fixodent, and Olay products to Telsey at JCA

was below its maximum discounted wholesale prices. (Id., Doc. No. 48 at 104-41). Sheppard

manages a unit of investigators targeting professional shoplifters for CVS as well as the fences

who purchase stolen product. (Id., Doc. No. 49 at 6). Sheppard explained the purpose and use of

security stickers on high risk, high value items such as Prilosec, testified about the wholesale and

retail prices for high risk, high value items such as Prilosec, and described his knowledge of

diverters such as Quality King from which CVS occasionally purchases product. (Id., Doc. No. 49

at 32). All three of these witnesses testified, based on their personal work experience and

examination of the evidence in the criminal case, that the prices and circumstances of the products

sold by Double D Distributors to Telsey did not reflect the legitimate sale of product, but rather,

likely involved stolen goods.

       These witnesses’ lay opinion testimony was admissible under Rule 701 because it was

rationally based on the witnesses’ perception, helpful to clearly understanding their testimony or

to determining a fact in issue, and was not based on scientific, technical, or other specialized

knowledge for which an expert would be required. See Fed. R. Ev. 701; see, e.g., United States v.

Baraloto, 535 Fed. Appx. 263, 270–71 (4th Cir. 2013) (rejecting argument that lay testimony that

resold goods were stolen because, “[w]hen persons known to be drug addicts repeatedly entered

the business with thousands of dollars worth of OTCs and HBAs, and proceeded to sell such items

for pennies on the dollar, any reasonable observer could conclude, as a matter of common sense,



                                                24
that the goods were stolen.”).2 Moreover, there is no reasonable probability that Petitioner’s trial

would have had a different outcome absent these witnesses’ lay testimony that the goods were

stolen because there was bountiful evidence of that fact from other sources. Therefore, this claim

will be denied.

        Second, Petitioner’s argument that Brock’s testimony about his father’s statements did not

violate the Confrontation Clause. The Sixth Amendment’s Confrontation Clause gives the accused,

“[i]n all criminal prosecutions, … the right … to be confronted with the witnesses against him.”

Testimonial statements of witnesses absent from trial have been admitted only where the declarant

is unavailable, and only where the defendant has had a prior opportunity to cross-examine.

Crawford v. Washington, 541 U.S. 36, 59, 124 S. Ct. 1354, 1369, 158 L. Ed. 2d 177 (2004)

(footnote omitted). But the admission of non-hearsay does not implicate a defendant’s

confrontation rights. Id. at 60, n.9 (“The Clause … does not bar the use of testimonial statements

for purposes other than establishing the truth of the matter asserted.”); Fed. R. Ev. 801(c) (an out-

of-court statement as hearsay if it is “offered in evidence to prove the truth of the matter asserted.”).

The Supreme Court has not precisely defined “testimonial,” however, it has provided concrete

examples of testimonial evidence. United States v. Mathis, 932 F.3d 242, 255 (4th Cir. 2019). At a

minimum, testimonial evidence includes “testimony given at a preliminary hearing, before a grand

jury, and at a formal trial, as well as statements made during a police interrogation.” Mathis, 932

F.3d at 255; Crawford, 541 U.S. at 68, 124 S.Ct. at 1354. Further, a statement is testimonial in

nature if the statement was made or procured with the “primary purpose” of creating an “out-of-

court substitute for trial testimony.” Ohio v. Clark, __ U.S. __, 135 S.Ct. 2173, 2180, 192 L.Ed.2d



        2
           Baraloto distinguishes Ebert in its analysis of the sufficiency of the evidence because Ebert was based on
the theory of willful blindness and the Fourth Circuit determined that the willful blindness instruction was improper
in Ebert.

                                                        25
306 (2015) (quoting Michigan v. Bryant, 562 U.S. 344, 358, 131 S.Ct. 1143, 179 L.Ed.2d 93

(2011)).

       Petitioner contends that Brock’s testimony about statements that his deceased father 3 made

was barred by the Confrontation Clause because Brock’s father did not testify at trial. Brock

testified that he was in the business of selling stolen and counterfeit goods at flea markets and

online in 2000 and 2001. Brock’s father approached Brock and said that Petitioner is “okay” and

that he was “buying HBA.” (3:13-cr-280, Doc. No. 48 at 260). Brock took this to mean that Brock

could sell stolen merchandise to Petitioner. (Id., Doc. No. 48 at 260). After this introduction,

Petitioner gave Brock and typewritten list of items that Petitioner was interested in purchasing, the

price he would pay for the merchandise, and pickup scheduling. (Id., Doc. No. 48 at 260-61).

Brock testified that he got arrested in 2001 or 2002. (Id., Doc. No. 48 at 259).

       This claim is meritless because Brock’s father’s statements were not testimonial.

Statements between Brock and his father were part of a private conversation that occurred before

any legal proceedings were initiated and were not made for the primary purpose of creating an out-

of-court statement to substitute for testimony. Further, the statements were not introduced for their

truth, but rather, to establish the circumstances under which Brock and Petitioner met and began

conducting business. See, e.g., United States v. Brown, 576 Fed. Appx. 145, 149 (4th Cir. 2014)

(confidential informant’s statements to detective were not testimonial because they explained the

context and motivation for the detective’s actions regarding a search warrant). There was no basis

for a Confrontation Clause objection under these circumstances.

       Moreover, assuming arguendo that counsel was deficient for failing to make the foregoing

objections, there is no reasonable probability that counsel’s objection would have had a different



       3
           Brock testified that his father passed away in 2001. (3:13-cr-280, Doc. No. 48 at 803).

                                                          26
outcome in light of the strong evidence of his guilt. Therefore, Petitioner’s claims that counsel was

ineffective for failing to make evidentiary objections will be denied.

       (e)     Petitioner contends that counsel failed to present an effective defense by: failing to

introduce photographs of Petitioner’s warehouse at trial to show that other businesses did not have

signage or publicize their businesses, which created the impression that the Double D operation

was “dubious.” (Doc. No. 1 at 23); failing to introduce bank records showing Petitioner complied

with cash reporting requirements which allowed the Government to create the impression that the

cash dealings were intended to obfuscate the true nature of Petitioner’s business; introducing the

recording between Petitioner and Bridges during Petitioner’s testimony rather than Bridges’

testimony in order to show that her trial testimony contradicted her “spoken words to Movant.”

(Doc. No. 1 at 25); failing to introduce into evidence or use audio recording between Petitioner

and Brock saying that Brock would never sell Petitioner stolen goods; failing to adequately argue

that there is a legitimate secondary market in OTC and HBA; failing to present evidence that Cooke

was an independent contractor and that Petitioner’s and Cooke’s activities were not suspicious;

and failing to call real estate and insurance agents to testify about their employment as independent

contractors so the jury could compare their employment situations to Cooke’s.

       Petitioner’s arguments about signage, bank records, a boat sales expert recording between

Petitioner and Bridges are too vague and conclusory to support relief. Petitioner does not show

that counsel’s decisions about what evidence to submit and when to submit it fell below the wide

range of reasonable professional assistance, nor does he demonstrate that these strategic matters

had a reasonable probability of a different trial outcome.

       Petitioner’s contention that counsel failed to adequately argue that there is a legitimate

secondary market in OTC and HBA is refuted by the record. Petitioner presented testimony of the



                                                 27
existence of a legitimate secondary market for OTC and HBA. Petitioner fails to show how

additional or different evidence about a legitimate secondary market would have changed the trial

outcome in light of the evidence that Petitioner knew that the merchandise he purchased and resold

was stolen.

        Petitioner’s contention that counsel failed to present evidence that Cooke was an

independent contractor is speculative and refuted by the record. The Fourth Circuit found that there

was evidence that Cooke was an independent contractor, but that there was also substantial

evidence that Cooke was an employee upon which the jury could have relied. Petitioner has failed

to demonstrate that evidence about other professionals such as realtors are independent contractors

would have been relevant and admissible at trial. Nor has Petitioner explained how any additional

evidence would have negated the substantial evidence of an employee relationship with Cooke

such that it would have resulted in a different trial outcome. Petitioner has failed to demonstrate

any deficiency by counsel or prejudice under these circumstances. See, e.g., Higgs v. United States,

711 F.Supp.2d 479 (D. Md. 2010) (Fourth Circuit’s ruling in the context of a Brady4 violation that

the absence of a witness from trial and failure to provide notes pertaining to that witness had no

prejudicial effect on the outcome of the case and that there was strong evidence to support the

conviction and sentence even if the statement at issue had been introduced into evidence, barred

petitioner from arguing on § 2255 motion that counsel was ineffective for failing to call that

witness at trial).

        The record reveals that counsel pursued a trial strategy that was within the bounds of

reasonable representation and Petitioner has failed to demonstrate that any additional evidence or




        4
            Brady v. Maryland, 373 U.S. 83 (1963).

                                                     28
different presentation of evidence had a reasonable probability in resulting in a more favorable

outcome. Therefore, these claims will be denied.

       (f)     Petitioner argues that counsel was ineffective for failing to object to a jury

instruction on willful blindness that was not supported by the evidence and an instruction on

interested witnesses that implied that Petitioner was not credible.

       The Fourth Circuit concluded on direct appeal that the Court did not err by providing the

jury with a willful blindness instruction because the record included evidence that Petitioner

subjectively believed that the merchandise he was buying and selling was stolen and that he took

deliberate actions to avoid confirming that the goods were stolen. Hale, 857 F.3d at 169. Although

the Court found that Petitioner waived any objection to the form of the willful blindness

instruction, it found in the alternative that the claim of error with regards to that instruction was

meritless. Hale, 857 at 170-71. Petitioner’s argument that the instruction on interested witnesses

implied that Petitioner’s testimony was false was also raised and rejected on direct appeal. The

Fourth Circuit concluded that the Court did not imply that Petitioner’s testimony was inherently

unbelieveable, but rather, that defendants who testify on their own behalf like Petitioner are

interested witnesses whose testimony should be scrutinized like any other interested witnesses.

Hale, 857 F.3d at 172-73.

       Petitioner cannot demonstrate, in light of the Fourth Circuit’s finding that the jury

instructions were not erroneous, that counsel was deficient for failing to object or that the

instructions prejudiced him in any way. See, e.g., Stitt v. United States, 369 F.Supp.2d 679 (E.D.

Va. 2005) (Fourth Circuit’s finding on direct appeal that the court was not constitutionally required

to give jury instruction barred petitioner from arguing on § 2255 review that counsel was

ineffective for failing to request that instruction). Therefore, these claims will be denied.



                                                 29
         (g)      Petitioner argues that counsel was ineffective for failing to object to the

Government’s improper closing arguments that boosters used the money they received from

Petitioner’s business to buy drugs that compared the receipt of stolen goods with drug trafficking

and was inflammatory.

         On direct appeal, the Fourth Circuit rejected Petitioner’s argument that the Government’s

closing argument that focused on how Petitioner denigrated the community by feeding individuals’

drug addiction and indirectly lined the pockets of area drug dealers was inflammatory and

improper. Hale, 857 F.3d at 173-74. Counsel cannot be deemed deficient for failing to object to

this unobjectionable argument and he cannot demonstrate that this argument prejudiced him.

(2)      Trial Error

         Petitioner also appears to argue that: (a) there was insufficient evidence that Cooke was an

employee rather than an independent contractor or that Petitioner subjectively believed there was

a high probability that OTC and HBA were stolen or likely stolen;5 and (b) the role enhancement

is not supported by the seven applicable factors.

         (a)      Petitioner’s claims of insufficient evidence were previously decided on direct

appeal. Petitioner argued on direct appeal that the Government failed to present sufficient evidence

to allow the jury to find beyond a reasonable doubt that Cooke was his employee rather than an

independent contractor, as required to support the 14 counts of failing to collect and pay employee

taxes. The Fourth Circuit found that there was “ample evidence supporting the jury’s finding that

[Cooke] was an employee for purposes of the tax reporting requirements … [and that] Cooke

worked exclusively and full time at Hale’s warehouse for approximately a decade using equipment


         5
          It is not entirely clear whether Petitioner is attempting to raise a separate substantive claim of insufficient
evidence. It is construed as such in an abundance of caution. See generally Haines v. Kerner, 404 U.S. 519 (1972) (a
pro se complaint, however inartfully pled, must be held to less stringent standards than formal pleadings drafted by
lawyers).

                                                          30
that Hale supplied and following Hale’s directions to complete tasks that were essential to the

operation of his business.” Hale, 857 F.3d at 173. The Fourth Circuit thus had “no difficulty

concluding that the jury’s finding that Cooke qualified as an employee of Hale’s business was

supported by substantial evidence.” Hale, 857 F.3d at 173.

        Petitioner also argued on direct appeal that there was insufficient evidence that Petitioner

subjectively believed there was a high probability that OTC and HBA were stolen or likely stolen.

The Fourth Circuit found that there was “ample” direct and circumstantial evidence from which to

believe that Petitioner subjectively believed that there was a high probability that the goods he was

buying and selling were stolen. Hale, 857 F.3d at 168. The Fourth Circuit further found that the

Government also presented evidence that Petitioner “actually knew that the goods in question were

stolen.” Id. at 169.

        To the extent that Petitioner attempts to assert these claims of insufficient evidence, they

are barred because they were previously denied on direct appeal and Petitioner has failed to

demonstrate that any change in the law warrants their reconsideration.

        (b)     Petitioner argues that the Court erred in applying a four-level role enhancement for

his leadership or organizational role.

        Barring “extraordinary circumstances, ... an error in the application of the Sentencing

Guidelines cannot be raised in a § 2255 proceeding.” United States v. Pregent, 190 F.3d 279, 283-

84 (4th Cir. 1999). Section 2255 provides relief for cases in which “the sentence was in excess of

the maximum authorized by law.” Thus, while § 2255 applies to violations of statutes establishing

maximum sentences, it does not usually apply to errors in the application of the Sentencing

Guidelines. See United States v. Mikalajunas, 186 F.3d 490, 495-96 (4th Cir. 1999)

(“misapplication of the [sentencing] guidelines typically does not constitute a miscarriage of



                                                 31
justice.”). Merely alleging a miscalculation of the guidelines does not give rise to a constitutional

issue and therefore is not cognizable in the context of a § 2255 motion to vacate. Pregent, 190 F.3d

at 284.

          This claim is not cognizable on § 2255 review because Petitioner’s sentence does not

exceed the statutory maximum and this is merely a guidelines calculation error. Moreover, the

claimed error is conclusively refuted by the record. The Court stated on the record that it would

have imposed the same sentence even if the leadership enhancement did not apply. (3:13-cr-280,

Doc. No. 143, 237). Therefore, even if the role enhancement was inapplicable, it had no effect on

Petitioner’s sentence.

          IV.    CONCLUSION

          For the foregoing reasons, the Court denies Petitioner’s § 2255 Motion to Vacate.

          IT IS, THEREFORE, ORDERED that:

          1.     Petitioner’s Motion to Vacate, Set Aside or Correct Sentence under 28 U.S.C. §

                 2255, (Doc. No. 1), is DENIED.

          2.     IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing

                 Section 2254 and Section 2255 Cases, this Court declines to issue a certificate of

                 appealability. See 28 U.S.C. § 2253(c)(2); Miller-El v. Cockrell, 537 U.S. 322, 338

                 (2003) (in order to satisfy § 2253(c), a petitioner must demonstrate that reasonable

                 jurists would find the district court’s assessment of the constitutional claims

                 debatable or wrong); Slack v. McDaniel, 529 U.S. 473, 484 (2000) (when relief is

                 denied on procedural grounds, a petitioner must establish both that the dispositive

                 procedural ruling is debatable and that the petition states a debatable claim of the

                 denial of a constitutional right).



                                                      32
Signed: January 22, 2020




     33
